Case 1:18-cv-10340-AT Document 1 Filed 11/07/18 Page 1 of 16
             Case 1:18-cv-10340-AT Document 1 Filed 11/07/18 Page 2 of 16



                                   IDENTITY OF PARTIES

        3.      At all relevant times mentioned herein, Seda, who is a woman and is presently 51

years old, was employed by Defendant Charter Communications, Inc., until she was unlawfully

forced out on May 30, 2018.



        4.      At all relevant times mentioned herein, Defendant Charter Communications, Inc.

(“Charter”) was and is a Connecticut corporation that conducts business in the County, City and

State of New York.



        5.      Charter is a leading communications company that, among other business ventures,

owns and operates a number of regional and national television networks and programs, including

“NY1 Noticias,” which is a New York based Spanish-language news network where Seda worked.



                BACKGROUND RELEVANT TO ALL CAUSES OF ACTION

        6.      Seda commenced her employment with Charter in or around September 2016, as a

part-time freelance Video Journalist.



        7.      As a Video Journalist, Seda was responsible for covering news that would run on

NY1 Noticias and NY1 News by gathering relevant video and interviews in the field and reporting

the story.




                                                2
             Case 1:18-cv-10340-AT Document 1 Filed 11/07/18 Page 3 of 16



       8.       At all relevant times, Seda was responsible for covering news and breaking news that

would take many hours to capture and report, sometimes requiring Seda to work as many as 10 to

12 hours in the field, and then produce the news story by selecting and preparing a video time line

that would subsequently run on the air.



       9.        At all relevant times, Seda was fully qualified for her position, as confirmed by,

among other things, the recognition she received from her peers by previously winning EMMY

Awards from the National Academy of Television Arts and Sciences, as well as being invited to join

the Board of Governors of the National Academy of Television Arts and Sciences, New York

Chapter, and the positive feedback she received from Charter’s management and her peers.



       10.      Despite the success of her work, the positive feedback and recognition that she

received, and already working on some occasions more than forty (40) hours per week, Seda was

employed by Charter as a part-time employee, paid by the hour, at a lower rate of pay and without

benefits like health insurance, even though she desired to become a full-time employee, with

benefits, increased salary, regular reporting schedule and a designated News Assistant.



       11.      At all relevant times, Seda directly reported to NY1 Noticias News Director Roberto

Lacayo (“Lacayo”), who was approximately 45 years old.



       12.       Lacayo relied upon Seda’s skills, experience and qualifications, as he regularly

assigned her to cover the newsroom’s most important breaking stories and on a number of occasions


                                                 3
             Case 1:18-cv-10340-AT Document 1 Filed 11/07/18 Page 4 of 16



Lacayo told Seda that he “need[ed]” her.



       13.      Lacayo’s comments and actions revealed to Seda that, despite his positive statements

towards her and her work in her current role, he held a discriminatory bias against Seda working in

a full time Video Journalist role because she is an older women and that would prevent her from

rising to a full time Reporter and, eventually, Anchor, at NY1 Noticias, as only by way of example,

Lacayo had previously referred to another female journalist during an on-screen test, in Spanish, as

“acabada,” which translates roughly to “done” and “old bag,” and Seda was told by another

employee that Lacayo “wanted a young female with a mini-skirt” for a different studio role within

the newsroom.



       14.      Nevertheless, in or around April 2017, Seda applied for a full-time Video Journalist

with NY1 Noticias.



       15.       While Seda had already demonstrated that she was capable of reporting the news,

Lacayo did not interview Seda for that full-time position.



       16.      When Seda confronted Lacayo in person about her application in or around May

2017, he simply ignored her.



       17.      Instead, Lacayo split the position into two part-time roles, both of which went to men

who were younger than Seda and who had less demonstrable experience at NY1 Noticias – one of


                                                  4
             Case 1:18-cv-10340-AT Document 1 Filed 11/07/18 Page 5 of 16



whom had no experience in video journalism in general.



       18.       In or around January 2018, Seda applied for a second full-time position Video

Journalist/Reporter position that became available.



       19.      Again, Seda was not even interviewed for the position and it ultimately went to a

man who was younger than Seda and with less relevant experience than Seda.



       20.      Seda endured the humiliation of her colleagues asking her why she still had not

received a full-time position despite her efforts over more than one year, working many hours per

day.



       21.      Adding further degradation to Seda’s work experience, Lacayo often removed Seda

from her regular assigned hours to help onboard the younger and less experienced male hires to the

roles she was not given.



       22.      When Seda made subsequent complaints to Lacayo about ignoring her applications,

he would punish her by unilaterally changing and manipulating her schedule and giving her less

desirable assignments and hours.



       23.      On or about March 13, 2018, Seda complained to Charter by email to John McNalley

(“McNalley”), Director of Human Resources, stating that “the two individuals who were selected


                                                5
             Case 1:18-cv-10340-AT Document 1 Filed 11/07/18 Page 6 of 16



for the roles were young men with far less knowledge and experience” and that she believed that

Lacayo’s failure to be even interviewed for these positions “constituted discrimination.”



       24.       On or about March 15, 2018, Seda met with McNalley in person to discuss her

complaint, at which time Seda reaffirmed her complaint of discrimination.



       25.      Seda complained to McNalley that she had endured this humiliating discrimination

despite sometimes working as many as 10-12 hours per day, to which McNalley replied “Well, we

do pay you overtime for those hours,” to which Seda further complained, “No, you do not.”



       26.      McNalley responded to these and other complaints Seda made during the meeting

by saying that he would “look into things.”



       27.      In addition, Seda retained legal counsel to address her complaints of discrimination,

who sent multiple letters to Charter to address her complaints, and Seda subsequently advised

Charter that she had an attorney, but Charter did not respond to her attorney.



       28.      On or about March 23, 2018, Tasha Jones (“Jones”), a member of the Corporate

Human Resources team at NY1, emailed Seda to arrange a phone call to discuss Seda’s complaints.



       29.       On or about March 27, 2018, when Seda and Jones spoke by phone, Seda again

complained about the discrimination she was forced to endure.


                                                  6
             Case 1:18-cv-10340-AT Document 1 Filed 11/07/18 Page 7 of 16



       29.      On May 10, 2018, Jones advised Seda that she had completed her investigation and

that Charter closed her complaint, saying “The Charter Communications Employee Relations

Department found no evidence that any employment decisions violated Company policy or the law,”

though Seda believed that Jones had conducted a pre-determined investigation that did not genuinely

look at Seda’s complaints, but was instead designed to protect Charter.



       30.      Shortly thereafter, by emails dated May 11 and May 18, 2018, Seda again complained

to Jones, stating that her investigation did not include many extremely pertinent aspects of her

complaint, including her complaints to McNalley, the easily verifiable fact that each time Seda

complained to Charter, Lacayo unilaterally changed her schedule in disruptive ways and that she was

clearly ignored for two open positions in favor of less experienced, younger males.



       31.      In response, by email dated May 11, 2018, Jones appallingly refuted Seda’s additional

complaint by falsely stating that the candidates chosen by Lacayo “had more experience than

[Seda],” which is simply not true.



       32.      Seda was deeply discouraged and disappointed, as Charter’s conclusion to her

complaints meant that Seda could expect to continue to toil in a part-time role, field humiliating

questions about why she could not land a full-time role that she was clearly qualified to obtain and

report to Lacayo with his discriminatory bias unchecked.




                                                  7
              Case 1:18-cv-10340-AT Document 1 Filed 11/07/18 Page 8 of 16



        33.      There was nowhere left for her to turn within the company, and no possibility for

future advancement within the company, as Charter would not address Lacayo’s discriminatory bias

against older women working in roles that were predominantly in front of the camera.



        34.      Seda was forced out of her workplace and communicated this to McNalley by email

dated May 25, 2018, which McNalley and Lacayo ignored, simply removing her from the schedule

without further communication to her directly.



        35.      At all relevant times, Charter paid Seda on an hourly basis for her work and she was

in a role that is not exempt from the requirement to pay overtime.



        36.      At all relevant times, despite sometimes working over 40 hours per week, Seda was

only paid for up to the first 40 hours that she worked and not for any additional hours that she was

required and expected to work.



        37.      As a result of Charter’s discriminatory conduct, Seda has suffered the adverse effects

of discrimination, the quality of her life has been irreparably damaged and her self esteem, self

respect and well-being has been irreversibly harmed because she was subjected to the humiliating

and demeaning type of conduct described herein, all of which will continue and remain a source of

humiliation, distress and financial loss to Seda into the future, so that the quality of Seda’s life has

been significantly damaged as a result of the discrimination to which she was subjected to by

Charter.


                                                   8
             Case 1:18-cv-10340-AT Document 1 Filed 11/07/18 Page 9 of 16



       38.      Here, Charter’s conduct towards Seda shows that it acted with wilful or wanton

negligence, or recklessness, or a conscious disregard of Seda’s rights under the New York City

Human Rights Law, or that its unlawful actions against Seda were so reckless as to amount to a

disregard of Seda’s rights, so that in addition to all the damages inflicted upon Seda and in addition

to all the measure of relief to which Seda may properly be entitled herein, Charter should also be

required to pay punitive damages as punishment for its discriminatory conduct in order to deter it

and others similarly situated from engaging in such conduct in the future.



                     AS FOR A FIRST CAUSE OF ACTION ON
                  BEHALF OF SEDA AND AGAINST CHARTER FOR
              VIOLATION OF FLSA OVERTIME LAW, 29 U.S.C. §201, et seq.

       39.      Seda repeats, re-alleges and incorporates in full paragraphs 1 through 38 of this

Complaint as though fully set forth at length herein.



       40.      Throughout her employment, Charter knowingly failed to pay Seda for work

performed above forty (40) hours per workweek in violation of the federal overtime provisions of

the federal Fair Labor Standards Act (“FLSA”), 29 U.S.C. §207.



       41.      Seda is not an exempt employee under the relevant provisions of the FLSA.



       42.      Seda is entitled to recover compensatory damages for the unpaid overtime hours that

she worked, liquidated damages as provided by the FLSA, attorney’s fees and costs, along with such

other and further relief as this Court deems just and proper.


                                                  9
            Case 1:18-cv-10340-AT Document 1 Filed 11/07/18 Page 10 of 16



                      AS FOR A SECOND CAUSE OF ACTION ON
                   BEHALF OF SEDA AND AGAINST CHARTER FOR
                VIOLATION OF NYLL OVERTIME LAW, NYLL § 650, et seq.

          43.    Seda repeats, re-alleges and incorporates in full paragraphs 1 through 38 of this

Complaint as though fully set forth at length herein.



          44.    Throughout her employment, Charter failed to pay Seda for work performed above

forty (40) hours per workweek in violation of the overtime provisions of the New York State Labor

Law (“NYLL”), Article 6 §198.



          45.    Seda is not an exempt employee under the relevant provisions of the NYLL.



          46.    Seda is entitled to recover compensatory damages for the unpaid overtime hours that

she worked, liquidated damages as provided by NYLL Article 6 §198, attorney’s fees and costs, pre-

and post-judgment interest, along with such other and further relief as this Court deems just and

proper.



                   AS FOR A THIRD CAUSE OF ACTION ON BEHALF OF
                 SEDA AGAINST CHARTER FOR AGE DISCRIMINATION
                  IN VIOLATION OF CHAPTER 1, TITLE 8, §8-107(1)(a) OF
                THE ADMINISTRATIVE CODE OF THE CITY OF NEW YORK

          47.    Seda repeats, re-alleges and incorporates in full paragraphs 1 through 38 of this

Complaint as though fully set forth at length herein.




                                                 10
            Case 1:18-cv-10340-AT Document 1 Filed 11/07/18 Page 11 of 16



          48.   At the time Seda was subjected to the discriminatory conduct described herein, she

was in a protected class under the New York City Human Rights Law because of her age.



          49.   Throughout the time of her employment with Charter, Seda was fully qualified for

her position and was in a position to continue working in that capacity for the remainder of her

career.



          50.   Charter treated Seda less well because of her age and took adverse employment action

against her by denying her employment opportunities and ultimately forcing her out of her

workplace, all of which was permitted and condoned by Charter.



          51.   The circumstances surrounding Charter’s conduct towards Seda, including completely

ignoring her internal applications for full-time positions in favor of less experienced, younger men,

and completely disregarding her complaints regarding same, gives rise to a very real inference that

the actual basis for Charter’s actions towards Seda was gender discrimination.



          52.   The aforementioned acts of Charter constitute unlawful discrimination against Seda

in violation of Chapter I, Title 8 of the Administrative Code of the City of New York, §8-107(1)(a)

(referred to herein as “The New York City Human Rights Law”), which provides, inter alia that:

                It shall be unlawful discriminatory practice . . .[f]or an employer or
                an employee or agent thereof, because of the actual or perceived . . .
                age . . . of any person . . . to discharge from employment such person
                or to discriminate against such person in compensation or in terms,
                conditions or privileges of employment.


                                                 11
          Case 1:18-cv-10340-AT Document 1 Filed 11/07/18 Page 12 of 16



        53.     As a result of Charter’s violations of the New York City Human Rights Law §8-

107(1)(a), Charter is therefore liable to Seda pursuant §8-502(a) of said statute for “damages,

including punitive damages,” and pursuant to §8-502(f) of the statute for “costs and reasonable

attorney’s fees,” as provided for under the law.



        54.     Seda has been caused to suffer injuries resulting in emotional anguish and suffering,

and has been humiliated, demeaned and otherwise degraded because of Charter’s outrageous conduct

in violation of Seda’s human rights, all of which has impacted her well-being and the quality of her

life.



        55.     As a direct and proximate result of Charter’s discriminatory conduct complained of

herein, Seda has suffered damages, injuries and losses, both actual and prospective, which include

damage to her career and the emotional pain and suffering she has been caused to suffer and

continues to suffer, all of which Seda alleges to be in the amount of Two Million Dollars

($2,000,000).



        56.     Here, Charter’s conduct towards Seda shows that it acted with wilful or wanton

negligence, or recklessness, or a conscious disregard of Seda’s rights under the New York City

Human Rights Law, or that its unlawful actions against Seda were so reckless as to amount to a

disregard of Seda’s rights that, in addition to the damages inflicted upon Seda and in addition to the

measures of relief to which Seda may properly be entitled herein, Charter should also be required

to pay punitive damages as punishment for its reprehensible conduct in the further amount of Three


                                                   12
            Case 1:18-cv-10340-AT Document 1 Filed 11/07/18 Page 13 of 16



Million Dollars ($3,000,000) in order to deter Charter and others similarly situated from such

conduct in the future.



                AS AND FOR A FOURTH CAUSE OF ACTION ON BEHALF OF
                SEDA AGAINST CHARTER FOR GENDER DISCRIMINATION
                  IN VIOLATION OF CHAPTER I, TITLE 8, §8-107(1)(a) OF
                THE ADMINISTRATIVE CODE OF THE CITY OF NEW YORK

          57.    Seda repeats, re-alleges and incorporates in full paragraphs 1 through 38 of this

Complaint as though fully set forth at length herein.



          58.    At the time Seda was subjected to the discriminatory conduct described herein, she

was in a protected class under the New York City Human Rights Law because of her gender.



          59.    Throughout the time of her employment with Charter, Seda was fully qualified for

her position and was in a position to continue working in that capacity for the remainder of her

career.



          60.    Charter treated Seda less well because of her gender and took adverse employment

action against her by denying her employment opportunities and ultimately forcing her out of her

workplace, all of which was permitted and condoned by Charter.



          61.    The circumstances surrounding Charter’s conduct towards Seda, including completely

ignoring her internal applications for full-time positions in favor of less experienced, younger men,



                                                 13
          Case 1:18-cv-10340-AT Document 1 Filed 11/07/18 Page 14 of 16



and completely disregarding her complaints regarding same, gives rise to a very real inference that

the actual basis for Charter’s actions towards Seda was gender discrimination.



        62.    The aforementioned acts of Charter constitute unlawful discrimination against Seda

in violation of Chapter I, Title 8 of the Administrative Code of the City of New York, §8-107(1)(a)

(referred to herein as “The New York City Human Rights Law”), which provides, inter alia that:

               It shall be unlawful discriminatory practice . . .[f]or an employer or
               an employee or agent thereof, because of the actual or perceived . . .
               gender . . . of any person . . . to discharge from employment such
               person or to discriminate against such person in compensation or in
               terms, conditions or privileges of employment.


        63.    As a result of Charter’s violations of the New York City Human Rights Law §8-

107(1)(a), Charter is therefore liable to Seda pursuant §8-502(a) of said statute for “damages,

including punitive damages,” and pursuant to §8-502(f) of the statute for “costs and reasonable

attorney’s fees,” as provided for under the law.



        64.    Seda has been caused to suffer injuries resulting in emotional anguish and suffering,

and has been humiliated, demeaned and otherwise degraded because of Charter’s outrageous conduct

in violation of Seda’s human rights, all of which has impacted her well-being and the quality of her

life.



        65.    As a direct and proximate result of Charter’s discriminatory conduct complained of

herein, Seda has suffered damages, injuries and losses, both actual and prospective, which include



                                                   14
          Case 1:18-cv-10340-AT Document 1 Filed 11/07/18 Page 15 of 16



damage to her career and the emotional pain and suffering she has been caused to suffer and

continues to suffer, all of which Seda alleges to be in the amount of Two Million Dollars

($2,000,000).



       66.      Here, Charter’s conduct towards Seda shows that it acted with wilful or wanton

negligence, or recklessness, or a conscious disregard of Seda’s rights under the New York City

Human Rights Law, or that its unlawful actions against Seda were so reckless as to amount to a

disregard of Seda’s rights that, in addition to the damages inflicted upon Seda and in addition to the

measures of relief to which Seda may properly be entitled herein, Charter should also be required

to pay punitive damages as punishment for its reprehensible conduct in the further amount of Three

Million Dollars ($3,000,000) in order to deter Charter and others similarly situated from such

conduct in the future.



       67.      Seda, therefore, seeks judgment against Charter on this cause of action, including,

among other things, for compensatory damages in the sum of Two Million Dollars ($2,000,000), and

the additional further sum of Three Million Dollars ($3,000,000) in punitive damages, together with

costs, pre-judgment interest and reasonable attorney’s fees on this cause of action, making a total

claim of Five Million Dollars ($5,000,000).



                                         JURY DEMAND

       Plaintiff hereby demands a trial by jury.




                                                   15
Case 1:18-cv-10340-AT Document 1 Filed 11/07/18 Page 16 of 16
